169 S.W.3d 887 (2005)
Brandon L. MAHON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85684.
Missouri Court of Appeals, Eastern District, Division Four.
August 30, 2005.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Ronald S. Ribaudo, Asst. Attorney General Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Brandon Mahon (Movant) appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. Movant pleaded guilty to and was convicted of four counts of felony burglary in the first degree, Section 569.160, RSMo 2000, three counts of felony stealing, Section 570.030, RSMo 2000, and one count of misdemeanor stealing, Section 570.030, RSMo 2000, for which Movant was sentenced to concurrent terms of seven years' imprisonment for each felony conviction and one year's imprisonment for the misdemeanor conviction. On appeal, Movant argues the motion *888 court erred in denying his Rule 24.035 motion without an evidentiary hearing because (1) the plea court was without jurisdiction to sentence Movant to seven years' imprisonment on Counts IV and VIII of felony stealing because the record reflects the property appropriated in those counts was not valued at $750 or more as required for a conviction of felony stealing under Section 570.030.3(1), and (2) Counsel misled Movant into pleading guilty by promising him he would receive a 120-day callback, under Section 559.115, RSMo 2000, and four years of probation in exchange for his guilty plea. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).